                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 TAMMIE SUE GONDER,

                        Plaintiff                    CIVIL ACTION NO. 3:18-CV-1496

        v.                                                   (MANNION, D.J.)
                                                           (MEHALCHICK, M.J.)
 COMMISSIONER               OF        SOCIAL
 SECURITY,

                        Defendant


                                            ORDER

       AND NOW, this 27th day of June, 2019, IT IS HEREBY ORDERED that

Defendant’s motion for stay (Doc. 24), with which Plaintiff concurs (Doc. 28), is

GRANTED. The Agency will notify the Court as soon as there is a decision in Bizarre v.

Berryhill, No. 19-1773 (3d Cir.) and/or Cirko v. Berryhill, No. 19-1772 (3d Cir.), or any appeals

thereof, so that this stay may be lifted.




Dated: June 27, 2019                                       s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge
